Name: Commission Regulation (EEC) No 86/89 of 16 January 1989 opening, for the 1988/89 wine year, distillation of table wine as provided for in article 41 (1) of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 17. 1 . 89 No L 13/17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 86/89 of 16 January 1989 opening, for the 1988/89 wine year, distillation of table wine as provided for in Article 41 (1 ) of Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, quantity of table wine that may be distilled should be restricted to 3 500 000 hectolitres and the total quantity of table wine for which each producer may submit one or more delivery contract declarations for approval by the intervention agency should be limited to an appropriate percentage of the quantity of table wine that he produced during the 1988/89 wine year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 2964/88 (2), and in particular Articles 41 (10), 47(3) and 81 thereof, HAS ADOPTED THIS REGULATION :Whereas Commission Regulation (EEC) No 2721 /88 (3) lays down detailed rules for voluntary distillation as provided for in Articles 38, 41 and 42 of Regulation (EEC) No 822/87 ; whereas Commission Regulation (EEC) No 2720/88 (4), as last amended by Regulation (EEC) No 3479/88 (*), fixes the prices, the aid and certain other factors applicable , to preventive distillation for the 1988/89 wine year ; Article 1 Distillation under Article 41 ( 1 ) of Regulation (EEC) No 822/87 is hereby opened for all table wine up to a maximum of 3 500 000 hectolitres obtained from grapes grown in the production regions in which compulsory distillation is opened for the 1988/89 wine year.Whereas Article 41 (1 ) of Regulation (EEC) No 822/87 provides that in years during which the distillation indicated in Article 39 thereof is decided on, support distillation is to be introduced as soon as the said measure enters into force ; Whereas Commission Regulation (EEC) No 85/89 (*) opened for the 1988/89 wine year distillation as indicated in the said Article 39 ; whereas distillation as provided for in Article 41 ( 1 ) of Regulation (EEC) No 822/87 must therefore be opened ; Article 2 The total quantitiy of table wine for which each producer may conclude one or more contracts may not exceed :  7 hectolitres per hectare of area used for the production of table wine, or  in the Greek part of wine-growing zone C III, 10 % of the quantity of table wine produced,  in the other wine-growing zones, 9 % of the quantity of table wine produced. Whereas given the improvement in market conditions expected to result from application in the 1988/89 wine year of the provisions on compulsory distillation of the said Article 39, the application of the present support distillation measure should be restricted to the regions in which compulsory distillation is opened, the total (') OJ No L 84, 27. 3. 1987, p. 1 . 0 OJ No L 269, 29. 9 . 1988, p. 5. 0 OJ No L 241 , 1 . 9. 1988, p. 88. 0 OJ No L 241 , 1 . 9 . 1988, p. 79. 0 OJ No L 305, 10. 11 . 1988 , p. 26. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(*) See page 14 of this Official Journal . No L 13/18 Official Journal of the European Communities 17. 1 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1989 . For the Commission Ray MAC SHARRY Member of the Commission